      Case 1:16-cr-00008-MW-GRJ Document 110 Filed 07/14/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

UNITED STATES OF AMERICA

v.                                          Case No. 1:16cr8-MW/GRJ
                                            USM No. 24855-017
CHRISTOPHER THOMPSON,

     Defendant.
___________________________/

                       ORDER ACCEPTING AND ADOPTING
                        REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 109. Upon consideration, no objections having

been filed by the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The Motion Under 28 U.S.C. §

2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody, ECF

No. 102, is DENIED. A Certificate of Appealability is DENIED.” The Clerk shall

also close the file.

       SO ORDERED on July 14, 2020.

                                      s/Mark E. Walker
                                      Chief United States District Judge
